This was an action for the recovery of land, and the only matter for our consideration is the construction of the following instrument: "John C. Terrell, William Terrell and Logan Terrell do hereby covenant and bind themselves and their heirs, executors and administrators to and with James Terrell, that James Terrell and his family shall have their home upon the land which he has this day as executor of John Crisp, deceased, conveyed to them, and that he and his family shall have the use of all the personal and perishable property this day conveyed to *Page 58 
them so far as is necessary for their use and convenience, and further that they shall have a support out of what shall be made upon said land during the life of said James Terrell," which was signed and sealed by John C., William and Logan Terrell, on the 2d day of November, 1866.
The learned counsel who argued the case for the defendant in this Court suggested, that as the defendant was in possession of the premises, the plaintiffs could only recover by showing a perfect title, and this they had failed to do that upon the death of Crisp, the ancestor, the land descended to his heirs, subject to a special power to the executor to sell to pay debts and legacies; that the executor had no such power as he had executed, and that the plaintiffs have not shown that they are the heirs and the only heirs of John Crisp. The argument is very ingenious, but it is evident from an inspection of the record that no such point was relied upon below, or intended to be presented here.
The case for the Supreme Court, signed by the defendant's attorney, recites that "the defendant admitted possession of the lands in controversy, and admitted that the plaintiffs had a fee simple title inremainder to said lands, but claimed a life estate in said lands for the life of the defendant or any of her children who constituted a part of the family of James Terrell, on the 2d of November, under a deed of the plaintiffs to the said James Terrell, deceased, executed the 2d of November, 1866."
The record then precludes the ingenious defense set up by the counsel of the defendant. She only claims such estate as she is entitled to enjoy under this deed, and we are unanimously of opinion that the limitation in the last sentence to-wit: "during the life of James Terrell," applies to all the clauses in the deed, and that upon the death of James Terrell the plaintiffs became entitled to the possession and enjoyment of all the property conveyed by the deed. *Page 59 
This we think the fair construction of the deed upon its face, without seeking for the intention of the parties aliunde. But when we look to the circumstances of the case and see that the plaintiffs were entitled to this property upon the death of their grand-father, and that any postponement of the enjoyment of the same was prompted by filial affection, it is hardly to be supposed that they intended to part with it for a longer period than the life of their father; especially if they be as poor as the defendant alleges, "wholly unable to satisfy any judgment that may be obtained against them."
Let it be certified that there is no error.
PER CURIAM.                              Judgment affirmed.